

115 HR 2098 IH: Second Amendment Defense Act of 2017
U.S. House of Representatives
2017-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2098IN THE HOUSE OF REPRESENTATIVESApril 14, 2017Mr. Perry introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo eliminate the authority of the executive branch to further restrict the conduct of individuals
			 in relation to firearms or ammunition.
	
 1.Short titleThis Act may be cited as the Second Amendment Defense Act of 2017. 2.Elimination of executive authority to further restrict conduct of individuals in relation to firearms or ammunitionNo officer or employee of the Federal Government may take any action that would result in a limitation on the conduct of an individual in relation to a firearm or ammunition that is more restrictive than the limitations on the conduct that are in effect as of January 3, 2016.
		